[Cite as State v. Evenson, 2022-Ohio-1336.]




                          IN THE COURT OF APPEALS
                      FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO




 STATE OF OHIO,                               :    APPEAL NOS. C-210372
                                                               C-210373
           Plaintiff-Appellee,                :    TRIAL NOS. B-1805050-A
                                                              B-1806594-A
     vs.                                      :

 TROY EVENSON,                                :

           Defendant-Appellant.               :        O P I N I O N.




Criminal Appeals From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: April 22, 2022




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Sean M. Donovan
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Kory A. Jackson, for Defendant-Appellant.
                    OHIO FIRST DISTRICT COURT OF APPEALS



BOCK, Judge.


       {¶1}   Defendant-appellant Troy Evenson appeals the trial court’s entry

denying Evenson’s motion to suppress the evidence that was seized on his property,

arguing that the search and seizure violated the Fourth Amendment. For the following

reasons, we affirm the trial court’s judgment.


                            I.     Facts and Procedure

       {¶2}   In August 2018, a representative from Evans Landscaping (“Evans”),

contacted Cincinnati police and reported a stolen large piece of equipment (“skid

steer”), which had a tracking device on it.

       {¶3}   About one week later, Evans informed Cincinnati Police Detective Mike

Winstead that it had received a signal from the tracking device, which reflected that

the skid steer was at 9333 Brehm Road in Colerain Township (“the property”).

Winstead verified that the tracking device had “pinged” from the property. Winstead

went to the property to conduct a “knock and talk” to find out why the tracking device

on a stolen skid steer was pinging from there.

       {¶4}   The property included a ranch-style home and three storage buildings.

There were two connected driveways; one led to the residence and the other was a

longer driveway that led to the storage buildings. There were no fences to designate

the boundaries of the property.

       {¶5}   When no one answered the door at the residence, Winstead walked

along the longer driveway to each storage building looking for someone working on

the property. At the third storage building, he saw “fresh track marks that would be




                                              2
                    OHIO FIRST DISTRICT COURT OF APPEALS



made by a track-type vehicle similar to what had been described as stolen” leading to

the inside of the building.

       {¶6}    Winstead provided Cincinnati Police Detective Charles Zopfi with the

information that he had learned during the “knock and talk.” Zopfi obtained a warrant

to search the storage buildings for “stolen property, to wit: a Caterpillar, Model 279C,

Compact [skid steer], Serial #MBT02804 and any other equipment associated with

Evans.” (Although police obtained four separate warrants, Evenson does not assert on

appeal that the second, third, or fourth were improper.)

       {¶7}    The affidavit on the search warrant contained the information that

officers had received from Evans about its stolen equipment and the tracking device.

It described the property, including the appearance of each building, and stated:

       * * * one of these storage building[s] appeared to have fresh marks in

       the driveway leading to the storage building * * * indicative of a track

       equipped type vehicle * * * affiant believes that the stolen [skid steer] *

       * * is being stored in one of the three storage buildings * * *.

       {¶8}    Once the warrant was granted, officers found a skid steer and a skid

loader in a storage building, along with multiple other stolen items in plain view.

       {¶9}    In September 2018, the state indicted Evenson for possession of cocaine

in violation of R.C. 2925.11(A). In November 2018, the state indicted Evenson on six

counts of receiving stolen property in violation of R.C. 2913.51(A).

                The Trial Court Denied Evenson’s Motion to Suppress

       {¶10} Evenson sought to suppress all evidence seized from his property.

Following a hearing, the trial court denied Evenson’s motion to suppress evidence. The

court accepted Zopfi’s testimony that Winstead had gone to each of the buildings

                                            3
                     OHIO FIRST DISTRICT COURT OF APPEALS



because he was looking for someone who might be working on the property. After

“having no luck” at the first building, Winstead moved on to the other buildings, where

he observed the fresh tracks.

       {¶11} The court noted that Zopfi had also testified that all three storage units

were included in the initial search warrant, found the testimony of the officers to be

credible, and concluded that the initial search warrant contained sufficient probable

cause under the Fourth Amendment.

       {¶12} Evenson appeals his convictions, limiting his arguments to the

propriety of the initial “knock and talk” on his property and to the first search warrant.1

                                II.     Law and Analysis

       {¶13} Evenson’s sole assignment of error asserts that the trial court erred by

denying his motion to suppress. Appellate review of a motion to suppress presents a

mixed question of law and fact. State v. Landrum, 1st Dist. Hamilton No. C-180030,

2018-Ohio-4582, ¶ 14. We defer to the trial court’s factual findings if they are

supported by competent and credible evidence, but we review de novo the court’s

application of the law to those facts. Id.

                                  A. Discovery of the Tracks

       {¶14} Evenson first argues that the search of his property before the initial

warrant was unlawful.

       {¶15} The Fourth Amendment to the United States Constitution protects

“[t]he right of the people to be secure in their persons, houses, papers, and effects,

against unreasonable searches and seizures.” Article I, Section 14 of the Ohio



1Although Evenson lists on this brief only the appellate case numbered C-210372, his arguments
cover appellate case number C-210373 as well. Therefore, we consider both cases together.
                                              4
                    OHIO FIRST DISTRICT COURT OF APPEALS



Constitution contains virtually identical language. See Ohio v. Jordan, Slip Opinion

No. 2021-Ohio-3922, ¶ 14.

       {¶16} In United States v. Hatfield, 333 F.3d 1189 (10th Cir. 2003), the Tenth

Circuit Court of Appeals found that police officers’ observations of a back yard from

outside of the curtilage—from a paved parking pad next to a house—did not constitute

a search under the Fourth Amendment because the driveway was open to the public.

       {¶17} At common law, the curtilage is the area encompassing the intimate

activity associated with the sanctity of a person’s home and the privacies of life, and

therefore has been considered part of the home itself for Fourth Amendment

purposes. Oliver v. United States, 466 U.S. 170, 180, 80 L.Ed.2d 214, 104 S.Ct. 1735

(1984). Although privacy in the interior of a home and its curtilage are at the core of

what the Fourth Amendment protects, there is no reasonable expectation that a home

and its curtilage will be free from ordinary visual surveillance. Hatfield at 1196. “The

Fourth Amendment protection of the home has never been extended to require law

enforcement officers to shield their eyes when passing by a home on public

thoroughfares.” California v. Ciraolo, 476 U.S. 207, 213, 106 S.Ct. 1809, 90 L.Ed.2d

210 (1986).

       {¶18} Zopfi testified that Winstead tried the residence and, finding no one

there, walked along the longer driveway that connected the storage buildings. He

stopped at each storage building in search of someone working on the property. There

were no fences or signs prohibiting the public from entering the property.

       {¶19} Based on Hatfield, the discovery of the tracks was not made during a

search. We find that the longer driveway was not a part of the curtilage. See State v.

Mitchem, 1st Dist. Hamilton No. C-130351, 2014-Ohio-2366, ¶ 16; State v. Peterson,

                                           5
                    OHIO FIRST DISTRICT COURT OF APPEALS



173 Ohio App.3d 575, 2007-Ohio-5667, 879 N.E.2d 806, ¶ 12-19. It is separate from

the driveway leading to the residence. The longer driveway led to three buildings that

appeared to be storage units with a plethora of equipment sitting outside. These

factors indicate a decreased expectation of privacy. Therefore, Winstead’s observation

of the tracks on the property was not unlawful.

                                     Open Fields

       {¶20} In Oliver v. United States, 466 U.S. 170, 104 S.Ct. 1735, 80 L.Ed.2d 214

(1984), the United States Supreme Court held that police did not violate the

defendant’s Fourth Amendment rights when they trespassed onto the defendant’s

farm field that was several hundred feet from the defendant’s farmhouse. It noted that

a person may not legitimately demand privacy for activities conducted outside, except

in the area immediately surrounding the home. Id. at 178. It held that open fields do

not provide the setting for those intimate activities that the Fourth Amendment is

intended to shelter from government surveillance. Id. at 179.

       {¶21} The Supreme Court announced the “open fields” doctrine and

determined that the area being searched did not have to be “open” and did not have to

be a “field” as those terms are used in common speech. Id. at 225, fn. 11.

       {¶22} In United States v. Dunn, 480 U.S. 294, 301, 107 S.Ct. 1134, 94 L.Ed.2d

326 (1987), the United States Supreme Court upheld a search by two trespassing

officers where they stood on the defendant’s property outside of a barn, looked in

through an open space in the main doorway of the barn, and discovered drug

paraphernalia. Id. at 304. The Supreme Court first concluded that the barn was not

situated within the curtilage of the residence, which was located more than fifty yards

from the barn and surrounded by its own fence. Id. at 301-303. Thus, the officers were

                                           6
                    OHIO FIRST DISTRICT COURT OF APPEALS



standing upon the defendant’s open field and a warrant was not required to justify

their presence. Id. at 304.

       {¶23} The Dunn Court emphasized that “the officers never entered the barn,

nor did they enter any other structure on respondent’s premises.” Id. Rather, from

“their vantage point, they merely stood, outside the curtilage of the house and in the

open fields upon which the barn was constructed, and peered into the barn’s open

front.” Id. at 1197. Consequently, “standing as they were in the open fields, the

Constitution did not forbid them to observe the [drug] laboratory located in

respondent’s barn.” Id.

       {¶24} Here, it took officers about one to two minutes to walk from the

residence to building three. Building one is approximately 40.7 yards from the

residence. Building two is approximately 45.3 yards from the residence. Building three

is approximately 105.3 yards from the residence.

       {¶25} The record does not reflect that any “no trespassing” signs were posted.

The 50-acre property, in general, was not enclosed by a fence. Neither the driveway

nor the storage buildings were enclosed in a manner that shielded them from public

view. See Mitchem, 1st Dist. Hamilton No. C-130351, 2014-Ohio-2366 at ¶ 16. And the

officers did not enter any buildings before obtaining a warrant.

       {¶26} Therefore, we find that there was no reasonable expectation of privacy.

See State v. Bernath, 3 Ohio App.3d 229, 444 N.E.2d 439 (6th Dist.1981) (a person

who surrounds his backyard with a fence, and limits entry with a gate, locked or

unlocked, has shown a reasonable expectation of privacy for the area, and it is

protected from unreasonable search and seizure by the Fourth Amendment).



                                          7
                   OHIO FIRST DISTRICT COURT OF APPEALS



       {¶27} Further, Hester v. United States, 265 U.S. 57, 44 S.Ct. 445, 68 L.Ed. 898

(1924), determined that evidence obtained through unauthorized entry upon open

land is admissible. Consequently, it was not illegal for Winstead to walk along the

driveway looking for someone who was working. His observation of the tracks on the

ground leading into building three was not in violation of the Fourth Amendment.

               B. Probable Cause Existed to Support the Search Warrant

       {¶28} Crim.R. 41(C) provides:

       A warrant shall issue under this rule only on an affidavit or affidavits

       sworn to before a judge of a court of record and establishing the grounds

       for issuing the warrant. The finding of probable cause may be based

       upon hearsay in whole or in part, provided there is a substantial basis

       for believing the source of the hearsay to be credible and for believing

       that there is a factual basis for the information furnished.

       {¶29} The Fourth Amendment to the United States Constitution proscribes

unreasonable searches and seizures, declaring that “no Warrants shall issue, but upon

probable cause, supported by Oath or affirmation, and particularly describing the

place to be searched, and the persons or things to be seized.” State v. Harrison, Slip

Opinion No. 2021-Ohio-4465, ¶ 12.

       {¶30} Only the probability, not a prima facie showing, of criminal activity

establishes probable cause. State v. Smith, 1st Dist. Hamilton No. C-790423, 1980

Ohio App. LEXIS 10608, *5 (June 11, 1980). Affidavits of probable cause are tested by

much less rigorous standards than those governing the admissibility of evidence at

trial. Id. In judging probable cause, issuing magistrates are not confined by narrow-

minded limitations or by restrictions on the use of their common sense, and their

                                           8
                    OHIO FIRST DISTRICT COURT OF APPEALS



determinations of probable cause should be granted great deference by reviewing

courts. Id.

       {¶31} In reviewing an affidavit submitted in support of a search warrant, an

issuing magistrate must determine whether, under the totality of the circumstances

set forth in the affidavit, there is a fair probability that contraband or evidence of a

crime will be found in a particular place. State v. Griffin, 1st Dist. Hamilton No. C-

140591, 2015-Ohio-3566, ¶ 18-19.

       {¶32} In State v. Sheets, 112 Ohio App.3d 1, 677 N.E.2d 818 (4th Dist.1996)

the affiant on a search warrant observed videotape of a farm where horses were not

being fed by a “reliable individual.” The court found that the duty of a reviewing court

is to ensure that the magistrate had a substantial basis for concluding that probable

cause existed. Id., quoting State v. George, 45 Ohio St.3d 325, 544 N.E.2d 640 (1989),

paragraph two of the syllabus. Doubtful or marginal cases are to be resolved in favor

of upholding the warrant. Id. The court found that the appellant was correct in his

observation that the affidavit relied largely on hearsay evidence to establish probable

cause, but the court concluded there was a substantial basis for believing the source of

the hearsay was credible and that probable cause existed. Id.

       {¶33} Here, Evans’s reporting a tracking device pinging from its stolen

equipment at the Evenson property—which Detective Winstead verified—in

conjunction with the tracks that were discovered by Winstead during the “knock and

talk,” provided a substantial basis to believe that there was a fair probability that the

stolen equipment would be found on the property.

       {¶34} Zopfi confirmed that the Evensons owned the property. The affidavit for

the first search warrant explained the events leading up to obtaining the warrant and

                                           9
                    OHIO FIRST DISTRICT COURT OF APPEALS



it described, in detail, the items for which the officers wished to search and the

locations that the officers intended to search.

       {¶35} Both the initial “knock and talk” and the first search warrant were

lawful. Evenson’s sole assignment of error is overruled.

                                 III.    Conclusion

       {¶36} We find that the detective’s observation of tracks leading into building

three did not constitute a search, and therefore, it was not in violation of the Fourth

Amendment. We further find that there was sufficient probable cause to obtain the

search warrant. The trial court’s denial of Evenson’s motion to suppress was based on

credible, competent evidence. We therefore affirm the trial court’s judgment.


                                                                   Judgment affirmed.

ZAYAS, P.J., and WINKLER, J., concur.

Please note:

       The court has recorded its entry on the date of the release of this opinion.




                                           10